DETAILED ACTION
This Action is in response to Applicant’s response filed on 04/26/2022.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on is  06/01/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Information Disclosure Statement: The Information Disclosure Statement filed by prior counsel on June 1, 2020, has been considered and entered because the identified foreign patent and non-patent literature were previously cited and provided in an application, United States Patent Application No. 16/392,345, to which the application claims priority.
Double Patenting rejection:  The terminal disclaimer filed on 01/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10282839, 9595104, 9171368, 8983167, 9936906, 9773320,9646375 and 10706541 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed on 04/26/2021 have been fully considered but they are not persuasive.
In the present application, Applicant argues that neither Groner nor Budd
Examiner respectfully disagrees. The Groner discloses in Fig. 6A, a computer 620 (read as the one or more processors.)  Also, Groner discloses the method is used to determine various characteristics of blood. Such characteristics can include the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood (read as color component), a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.( read as “determining a color component value”) (Col 5; line 42-47)
Next, Groner discloses apparatus 600 was used to generate images of blood flowing through flow cell 630.”(read as “a region of an image”) (Col 24 , line 3-4)
Further, Groner discloses blood from a blood supply 624 (read as container) is pumped by a peristaltic pump 628A through flow cell 630 in the direction shown by arrow A to a waste reservoir 632. ( read as “the region depicting a portion of the fluid in the container” (Col 22, line 35-38) ; Fig.6A shows that the flow cell 630 tube more of less may contain at least an amount of blood from a blood supply 624.  
The secondary reference Budd discloses the velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container. (determining a volume of a fluid held in a container)  ( Col 6, line 27-30). Also, Budd discloses Fig.1,image processor & specialized vision software 5 (read as one or more processors).
Since both Budd and Groner are related as the same technical field, such that it would have been obvious to combine them. Therefore, the modification of Groner and Budd can perform the function as cited in the claims 1, 11 and 19.  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method to position the particles in solution in a well-defined volume in the container of Budd  into a method  for reflected imaging analysis of Groner in order to enhance the detection and measurement of contaminating particle(s).
If the applicant intends to differentiate between Groner and Budd and the present application, then such differences should be made explicit in the claims. As a result, the argued features are written such that they read upon the cited references; therefore, the previous rejection still applies.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groner et al (U.S. 6,104,939;Groner), in view of Budd et al (U.S. 7430047;Budd).

Regarding claim 1, Groner discloses a method (Col.4, line 51-53: “a method and apparatus for analysis of blood by use of reflected spectral imaging analysis”) comprising: 
determining, by the one or more processors (Fig.6A, computer 620), a color component value of a region of an image, the region depicting a portion of the fluid held in the container (Fig.6A, container 624 and 626); (col. 5, lines 42-47: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”)
determining, by the one or more processors (Fig.6A, computer 620), a concentration of a blood component in the container (Fig.6A, container 624 and 626) of fluid based on the color component value of the region of the image; (col. 5, lines 42-47: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”) and 
providing, by the one or more processors (Fig.6A, computer 620), an indication that quantifies the blood component in the container (Fig.6A, container 624 and 626) based on the volume of the fluid and the concentration of the blood component. (Col 2, line 53-57: “A device which is able to rapidly and non-invasively quantitatively determine the hemoglobin concentration directly from an examination of one or more of the foregoing areas would eliminate the need to draw a venous blood sample to ascertain anemia.”)
	However, Groner does not teach the claim invention wherein determining, by one or more processors, a volume of a fluid held in a container;
	Budd teaches a method (Abstract: “New methodology, realizable with both manual and new semi-automatic imaging technology, has transformed both the inspection and the batch release Attribute Sampling Inspection for contaminating visible particles in injectable solutions into statistically replicable procedures.”) comprising:
determining, by one or more processors (Fig.1,image processor & specialized vision software 5),a volume of a fluid held in a container; (Col 6, line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method to position the particles in solution in a well-defined volume in the container of Budd  into a method  for reflected imaging analysis of Groner in order to enhance the detection and measurement of contaminating particle(s).

Regarding claim 2, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
the determining of the volume of the fluid held in the container includes accessing a user input that indicates the volume of the fluid held in the container.(Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected (read as user input) . The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)

Regarding claim 3, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, a level of the fluid in the container; and the volume of the fluid is determined based on the level of the fluid. (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)

Regarding claim 4, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”) a meniscus of the fluid and performing a comparison of the meniscus to a mark on the container; and the volume of the fluid is determined based on the comparison of the meniscus to the mark. (Col 7 – line 15-24: “The cavelets in the meniscus, visible as item 17 in FIG. 3, act as mirror lenses and project focused reflections of the light source on the walls of the container….masking the image of the meniscus from inspection. An undesired effect of the inspection period delay.”)

Regarding claim 5, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”), a lower bound of the surface and an upper bound of the surface; and the volume of the fluid is determined based on the lower and upper bounds of the surface of the fluid. (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”, show that level of fluid can be defined at lower and upper level.)

Regarding claim 6, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
the determining of the color component value of the region of the image (Col 17 – line 22-26: “This is best done where there is a spectral difference between the white blood cells and the bulk circulation (red blood cells). This occurs typically in the blue and green portions of the visual spectrum where the hemoglobin absorbs light and the white blood cells do not.”) includes extracting at least one of a color intensity value of the region, a luminosity value of the region, a brightness value of the region, a hue value of the region, or a saturation value of the region. (Col 24 – line 27-32: “An area of interest inside the stream flowing through flow cell 630 (region B) was also defined. Region B was segmented to eliminate the images of the red blood cells. This was done by using an intensity threshold that separates the red blood cells out of region B.”)

Regarding claim 7, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
the region of the image includes a group of pixels that depict some of the fluid; (Col 27 – line 66-67 and Col 28 – line 1-2 : “the magnification required is a function of the size of the object in the illuminated tissue to be visualized, along with the size of the pixels used for the image.”) and 
the determining of the color component value of the region of the image is based on a histogram of color component values of the group of pixels that depict some of the fluid. (Col 13 – line 63-67: “other image contrast enhancement and scene segmentation techniques known to one of skill in the relevant arts could be used, such as for example, spatial frequency, optical flow, variance operators, and intensity histograms.” and Col 28 – line 2-8 : “Low magnification provides a high depth of field, but more crudeness to the image. High magnification provides a low depth of field, but is more susceptible to blurring caused by motion …Ten to twenty (10-20) pixels per blood vessel diameter provide a suitable image with a 10.times. lens.”)

Regarding claim 8, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
the region of the image includes a horizontal row of pixels that depict some of the fluid; (Col 3, line 26-28: “one or more detectors, such as, e.g., photocells, which measure the amount of light transmitted and/or reflected by the sample in the selected spectral region.”, show that a detector can be used for detect the upper and lower level of the fluid inside the container as the user can define a horizontal row of pixel.) and
 	the determining of the color component value of the region of the image includes determining an average of color component values of the horizontal row of pixels that depict some of the fluid. (Col 3, line 21-28: “the instruments used in this analysis are referred to as spectrophotometers. A simple spectrophotometer includes: source of radiation, such as, e.g., a light bulb; a means of spectral selection such as a monochromator containing a prism or grating or colored filter; and one or more detectors, such as, e.g., photocells, which measure the amount of light transmitted and/or reflected by the sample in the selected spectral region,” show that an average color component values such as a spectral can be detected by detector.)

Regarding claim 9, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
The image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing a reference image among the one or more reference images; (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.”) and 
the concentration of the blood component is determined based on the accessed reference image. (Col 5 – line 30-32: “Alternatively, the correction may be performed by taking the difference of the logarithm of the first and second filtered images.”)

Regarding claim 10, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein:
the image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing metadata tagged to a pixel cluster in a reference image among the one or more reference images; and the concentration of the blood component is determined based on the accessed metadata tagged to the pixel cluster in the reference image. (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.” and Col 28 – line 6-8: “ Ten to twenty (10-20) pixels per blood vessel diameter provide a suitable image with a 10.times. lens.”, it shows that corrected image can be defined with metadata tagged to a pixel cluster) 

Regarding claim 11, Groner discloses a device (Col.4, line 51-53: “a method and apparatus for analysis of blood by use of reflected spectral imaging analysis”) comprising:
 	one or more processors; (Fig.6A, computer 620) and
 	a memory storing instructions that, (Fig.16 and Col 29 - line 37-39 : “Computer system 1600 also includes a main memory 1608, preferably random access memory (RAM), and can also include a secondary memory 1610.”) when executed by the one or more processors, (Fig.6A, computer 620) cause the device to perform operations comprising: 
determining a color component value of a region of an image, the region depicting a portion of the fluid held in the container; (Fig.6A, container 624 and 626); (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”)
 	determining a concentration of a blood component in the container of fluid based on the color component value of the region of the image; (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”) and 
providing an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component. (Col 2, line 53-57: “A device which is able to rapidly and non-invasively quantitatively determine the hemoglobin concentration directly from an examination of one or more of the foregoing areas would eliminate the need to draw a venous blood sample to ascertain anemia.”)
However, Groner does not teach the claim invention wherein determining a volume of a fluid held in a container;
	Budd teaches a method (Abstract: “New methodology, realizable with both manual and new semi-automatic imaging technology, has transformed both the inspection and the batch release Attribute Sampling Inspection for contaminating visible particles in injectable solutions into statistically replicable procedures.”) comprising:
determining a volume of a fluid held in a container; (Col 6, line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method to position the particles in solution in a well-defined volume in the container of Budd  into  an apparatus for reflected imaging analysis of Groner in order to enhance the detection and measurement of contaminating particle(s).

Regarding claim 12, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
the determining of the volume of the fluid held in the container includes accessing a user input that indicates the volume of the fluid held in the container.(Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected (read as user input). The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”) 

Regarding claim 13, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, a level of the fluid in the container; and the volume of the fluid is determined based on the level of the fluid. (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)

Regarding claim 14, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”) a meniscus of the fluid and performing a comparison of the meniscus to a mark on the container; and the volume of the fluid is determined based on the comparison of the meniscus to the mark. (Col 7 – line 15-24: “The cavelets in the meniscus, visible as item 17 in FIG. 3, act as mirror lenses and project focused reflections of the light source on the walls of the container….masking the image of the meniscus from inspection. An undesired effect of the inspection period delay.”)

Regarding claim 15, Groner, as modified by Budd discloses the claim invention. Budd further discloses wherein: 
a surface of the fluid appears in the image; (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
the determining of the volume of the fluid is based on the image in which the surface of the fluid appears and includes identifying, in the image, (Col 6 – line 25-30: “After the images have been acquired the system will perform the "velocity motion profile" for the specific characteristics of the samples being inspected. The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”), a lower bound of the surface and an upper bound of the surface; and the volume of the fluid is determined based on the lower and upper bounds of the surface of the fluid. (Col 6 – line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”, show that level of fluid can be defined at lower and upper level.)

Regarding claim 16, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
the determining of the color component value of the region of the image (Col 17 – line 22-26: “This is best done where there is a spectral difference between the white blood cells and the bulk circulation (red blood cells). This occurs typically in the blue and green portions of the visual spectrum where the hemoglobin absorbs light and the white blood cells do not.”) includes extracting at least one of a color intensity value of the region, a luminosity value of the region, a brightness value of the region, a hue value of the region, or a saturation value of the region. (Col 24 – line 27-32: “An area of interest inside the stream flowing through flow cell 630 (region B) was also defined. Region B was segmented to eliminate the images of the red blood cells. This was done by using an intensity threshold that separates the red blood cells out of region B.”)

Regarding claim 17, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
The image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing a reference image among the one or more reference images; (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.”) and 
the concentration of the blood component is determined based on the accessed reference image. (Col 5 – line 30-32: “Alternatively, the correction may be performed by taking the difference of the logarithm of the first and second filtered images.”)

Regarding claim 18, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein:
the image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing metadata tagged to a pixel cluster in a reference image among the one or more reference images; and the concentration of the blood component is determined based on the accessed metadata tagged to the pixel cluster in the reference image. (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.” and Col 28 – line 6-8: “ Ten to twenty (10-20) pixels per blood vessel diameter provide a suitable image with a 10.times. lens.”, it shows that corrected image can be defined with metadata tagged to a pixel cluster).

Regarding claim 19, Groner discloses a non-transitory computer-readable medium comprising instructions that, (Fig.16 and Col 29 – line 37-39: “Computer system 1600 also includes a main memory 1608, preferably random access memory (RAM), and can also include a secondary memory 1610.”) when executed by one or more processors of a machine, (Fig.6A, computer 620)  cause the machine to perform operations comprising: 
determining a color component value of a region of an image, the region depicting a portion of the fluid held in the container; (Fig.6A, container 624 and 626); (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”)
 	determining a concentration of a blood component in the container of fluid based on the color component value of the region of the image; (Paragraph 27: “the hemoglobin concentration per unit volume of blood, the number of white blood cells per unit volume of blood, a mean cell volume, a mean cell hemoglobin concentration, the number of platelets per unit volume of blood, and the hematocrit.”) and 
providing an indication that quantifies the blood component in the container based on the volume of the fluid and the concentration of the blood component. (Col 2, line 53-57: “A device which is able to rapidly and non-invasively quantitatively determine the hemoglobin concentration directly from an examination of one or more of the foregoing areas would eliminate the need to draw a venous blood sample to ascertain anemia.”)
However, Groner does not teach the claim invention wherein determining a volume of a fluid held in a container;
	Budd teaches a method (Abstract: “New methodology, realizable with both manual and new semi-automatic imaging technology, has transformed both the inspection and the batch release Attribute Sampling Inspection for contaminating visible particles in injectable solutions into statistically replicable procedures.”) comprising:
Determining a volume of a fluid held in a container; (Col 6, line 27-30: “The velocity motion profile is specific for the size, shape, fill volume (level of fluid placed in the container), surface tension and the viscosity of the fluid in the container.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate a method to position the particles in solution in a well-defined volume in the container of Budd  into an apparatus for reflected imaging analysis of Groner in order to enhance the detection and measurement of contaminating particle(s).

Regarding claim 20, Groner, as modified by Budd discloses the claim invention. Groner further discloses wherein: 
The image in which the region depicts the portion of the fluid held in the container is a candidate image to be compared to one or more reference images; (Col 5 – line 6-12: “The image separating means separates the reflected image into multiple image portions. Additional image capturing means can be used to capture the multiple portions of the reflected image. Spectral selection means can be placed in the reflected light path between the image separating means and the image capturing means.”, it shows that an image capture means can be compared to another image.)
the determining of the concentration of the blood component in the container based on the color component value of the region includes accessing a reference image among the one or more reference images; (Col 5 – line 16-19: “(2) applying a correction to the raw reflected image to form a corrected reflected image; (3) segmenting a scene from the corrected reflected image to form an analysis image.”) and 
the concentration of the blood component is determined based on the accessed reference image. (Col 5 – line 30-32: “Alternatively, the correction may be performed by taking the difference of the logarithm of the first and second filtered images.”)

Relevant Prior Art Directed to State of Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cook et al (U.S. 20040024295), “System, Method And Computer Program Product For Measuring Blood Properties Form A Spectral Image”, teaches a method and apparatus to process reflected spectral images of a microcirculatory system to measure the volume and concentration of a blood vessel, including arteries, veins and capillaries and  to determine various characteristics of blood.
Stern (U.S. 6063051), “Photometry System For Analyzing Fluids”, teaches a computer based system for tracking a patient's fluid volume and electrolyte (cation or anion concentration) balances, during the period extending from before surgical procedures through the recovery process, which will assist the attending physician in maintaining proper balances in the patient
Vancaillie et al (U.S 5944668), “Surgical Fluid And Tissue Loss Monitor”, teaches methods and apparatus for estimating rates and volumes of irrigation fluid absorption and/or tissue loss by a patient during a surgical procedure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duy A Tran whose telephone number is (571)272-4887. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571)-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY TRAN/Examiner, Art Unit 2665    


/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665